Citation Nr: 0621944	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as chest pain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1977.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, ), which denied the benefits sought on appeal.  

A Travel Board hearing was held at the RO in July 2004.  A 
transcript is in the claims file.  

The Board remanded this claim in November 2004.    


FINDING OF FACT

Coronary artery disease (CAD), claimed as chest pain, was not 
shown to be present in service or to a compensable degree 
within one year of discharge from active duty; and any 
current CAD is unrelated to service.


CONCLUSION OF LAW

Coronary artery disease, claimed as chest pain, was not 
incurred or aggravated inservice, and CAD may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The notice provided in December 2004 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The claim was readjudicated in a March 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the June 2002 
decision the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 
 
Criteria

The veteran contends that CAD is related to his military 
service.  Specifically, the claimant relates that his 
complaints of chest pain in service were the beginning of his 
CAD.  The appellant has testified that chest pains began 
sometime in 1967 to 1968.  The veteran requests that he be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, such as cardiovascular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The Board's analysis will focus on whether the appellant's 
CAD is related to service, to include his in-service history 
of chest pains.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).  

Background

Service medical records indicate no treatment, complaints, or 
diagnosis of coronary artery disease. However, the service 
medical records beginning in August 1968 reveal numerous 
complaints of chest pain.  In December 1968, he was referred 
to a cardiologist and evaluated for chest pains.  An 
electrocardiogram (EKG) was normal, and the chest pain was 
determined not to be of cardiac etiology.

Through the remainder of service the veteran continued to 
complain of chest pains.  Numerous evaluations and EKGs 
continued to be normal with normal sinus rhythm and no 
evidence of ischemia.  He was treated for his complaints on 
occasion with nitroglycerin tablets.

In September 2000, the veteran was admitted to Scripps Green 
Hospital with complaints of substernal chest pain.  The 
examiner noted no prior coronary history.  A strong suspicion 
of crescendo angina/unstable angina was noted, and the 
clinical impressions included rule out myocardial infarction 
(MI).  An angiogram revealed a critical lesion at midpoint of 
the left anterior descending artery.  He underwent a 
percutaneous transluminal coronary angioplasty (PTCA).  The 
post procedural EKG was abnormal, and the cardiac enzymes 
were normal.  The diagnosis at discharge included CAD.

At a July 2001 VA examination, the examiner reviewed the 
claims file noting the history of chest pain treated with 
nitroglycerine during service.  The veteran reported 
continuing treatment after service at the Balboa Navy 
Hospital.  The examiner noted a September 2000 stenting of a 
coronary artery and balloon angioplasties.  A physical 
examination revealed a normal heart with no evidence of 
enlargement, murmurs, edemas, rales or congestive heart 
failure.  There was no evidence of acute disease.  The 
diagnosis was CAD, under control, status post angioplasty.  
The examiner opined that service connection could not be 
eliminated although, due to long interval between the service 
reporting and the current disease, there was not a strong 
connection.

At a December 2005 VA examination, the examiner reviewed the 
claims file, to include service medical and post service 
treatment records.  The examiner opined that the coronary 
artery stenoses became hemodynamically significant in 2000.  
The examiner opined that it was reasonable to assume that 
they enlarged and developed over a decade and, hence, the 
time of onset of CAD was 1990.  Further, the examiner opined 
that the veteran's complaints of chest pain during service 
were not the initial manifestations of CAD. Those episodes of 
chest pain were judged to be atypical and not to occur with 
exertion.  Each EKG reading and stress test in service was 
considered normal.  Accordingly, the examiner opined that it 
was less likely than not that CAD was related to the 
veteran's in service complaints.

Analysis

After considering all of the evidence of record, the Board 
concludes that the weight of the evidence is against the 
claim.  Evans.  In fact, the medical evidence of record shows 
that the CAD began in 2000, and was not part of a service 
connected disease process.  Simply put, there is no competent 
evidence that the appellant suffered from CAD during his term 
of active duty from January 1957 to January 1977.  Indeed, 
the first clinical evidence of CAD was when the veteran was 
admitted to Scripps Green Hospital in September 2000, almost 
23 years after service.  

The Board also finds that there was a considerable length of 
time between the appellant's separation from active and his 
initial diagnosis of coronary artery disease.  Given the 
length of time between the appellant's separation from 
military service and his diagnosis of coronary artery 
disease, the preponderance of the competent evidence is 
against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  

As the record shows no CAD until approximately 23 years after 
service and includes no competent medical opinion relating 
CAD to service, the preponderance of the evidence is against 
the claim.  As such, the benefit of the doubt doctrine is not 
for application and entitlement to service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above conclusion, the Board has not 
overlooked the claimant's written statements to VA or his 
personal hearing testimony.  Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions. Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The claim is denied.


ORDER


Entitlement to service connection for coronary artery disease 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


